DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AAPA (Applicant Admitted Prior Art in Back ground invention).
Regarding claims 1, 11, and 19, AAPA teaches a system for positioning a vehicle, comprising: a communication interface configured to receive a point cloud with respect to a scene captured by a sensor equipped on the vehicle; a storage configured to store the point cloud and a high definition map; and a processor configured to: create a first 3-D representation of the point cloud; create a second 3-D representation of the high definition map with respect to the scene; determine pose information of the vehicle by comparing the first 3-D 
Regarding claim 2, AAPA teaches the sensor is a LiDAR (para. [0004])
Claim(s) 1-2, 5, 8-11, 14, 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubiak et al. (US2019/0226853 A1).
Regarding claims 1, 11 and 19, Kubiak et al. disclose a system for positioning a vehicle (abstract), comprising: 
a communication interface configured to receive a point cloud with respect to a scene captured by a sensor equipped on the vehicle (see Figs.3,4,10A, para. [007], [0281]: The laser scanner 6 is configured to scan a laser beam in 3D across the environment and to create a point cloud representative of the environment. The point cloud acquired by a range-finding sensor mounted to a vehicle travelling along a road); 
a storage (memory 12) configured to store the point cloud and a high definition map (para. [0008], [0150]); and 
a processor (para. [0008]: The processor 10 determines the position and the orientation of the vehicle 4 at any instant of time from position and orientation data measured using the absolute positioning device 20 and the relative positioning device 22) configured to: 

create a second 3-D representation of the high definition map with respect to the scene (para. [0151]); 
determine pose information (the position and the orientation) of the vehicle by comparing the first 3-D representation and the second 3-D representation (para. [0152]: calculating a correlation between the point cloud of the real time scan data and the point cloud of the obtained localization reference data to determine an alignment offset between the point clouds, para. [0169]: the 3D point cloud obtained based upon the localisation reference data is compared to a 3D point cloud indicative of the environment around the vehicle (i.e. when travelling on the relevant element or through the junction) obtained based on the real time scan data. The position of the vehicle may then be adjusted based on this comparison); and 
determine a position of the vehicle based on the pose information (para. [0153]: using the determined alignment offset to adjust the deemed current position to determine the position of the vehicle relative to the digital map). 
Regarding claim 2, Kubiak et al. disclose the sensor is a LiDAR (para. [0270]: The at least one range-finder sensor can take any suitable form, but in preferred embodiments comprises a laser scanner, i.e. a LIDAR device. The laser scanner 
Regarding claims 5 and 14, Kubiak et al. disclose the communication interface is further configured to receive acquired pose information of the vehicle from a positioning sensor equipped on the vehicle, wherein the processor is further configured to refine the pose information using the acquired pose information (Fig.3, para. [0008]: The processor 10 determines the position and the orientation of the vehicle 4 at any instant of time from position and orientation data measured using the absolute positioning device 20 and the relative positioning device 22, and stores the data in the memory 12 with suitable timestamps). 
Regarding claims 8 and 16, Kubiak et al. disclose the processor is further configured to create the first 3-D representation of the point cloud (para. [0150]) based on initial pose information (the position and the orientation), wherein the initial pose information is estimated based on pose information corresponding to a previous position of the vehicle (Fig.3, para. [0008]: The processor 10 determines the position and the orientation of the vehicle 4 at any instant of time from position and orientation data measured using the absolute positioning 
Regarding claims 9 and 17, Kubiak et al. disclose update (adjust) the pose information to increase a similarity between the first 3-D representation and the second 3-D representation (para. [0152]-[0153]: calculating a correlation between the point cloud of the real time scan data and the point cloud of the obtained localisation reference data to determine an alignment offset between the point clouds and using the determined alignment offset to adjust the deemed current position to determine the position of the vehicle relative to the digital map). 
Regarding claims 10 and 18, Kubiak et al. disclose the processor is configured to: create a first 3-D representation of the point cloud at a first resolution and a first 3-D representation of the point cloud at a second resolution, wherein the first resolution is lower than the second resolution; create a second 3-D representation of the high definition map at the first resolution and a second 3-D representation of the high definition map at the second resolution; determine the pose information by comparing the first 3-D representation at the first resolution and the second 3-D representation at the first resolution; and refine the pose information by comparing the first 3-D representation at the second . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 12-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubiak et al. (US2019/0226853 A1) in view of Doria et al. (US 2018/0058861 A1).
Regarding claims 3 and 12, Kubiak et al. teach comparing the first 3-D representation and the second 3-D representation (para. [0152]: calculating a correlation between the point cloud of the real time scan data and the point cloud of the obtained localization reference data to determine an alignment offset between the point clouds, para. [0169]: the 3D point cloud obtained based upon the localisation reference data is compared to a 3D point cloud indicative of the environment around the vehicle (i.e. when travelling on the relevant element 
Kubiak et al. fail to disclose to disclose comparing voxels of the first 3-D representation with corresponding voxels of the second 3-D representation. 
Doria et al. teach comparing voxels of the first 3-D representation with corresponding voxels of the second 3-D representation (para. [0085]-[0086]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Doria et al. with the teaching of Kubiak et al. in order to provide improvements for positional accuracy using a set of sensor data augmented by an occupancy grid.
Regarding claims 4, 13, and 20 Doria et al. teach determine a first voxel value distribution of the first 3-D representation; determine a second voxel value distribution of the second 3-D representation; and compare the first voxel value distribution with the second voxel value distribution (para. [0085]-[0086]). 
Claims 6-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubiak et al. (US 2019/0226853 A1) in view of Doria et al. (US 2018/0058861 A1) as applied to claim 5 above, and further in view of Sorstedt et al. (US 2016/0368505 A1).

However, Sorstedt et al. teach the filter is an Unscented Kalman Filter (UKF) for filtering the pose information (para. [0045]-[0046]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Sorstedt et al. with the teaching of Kubiak et al. in view of Doria et al. in order to provide effective filtering the measured position data.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy K. Kundu can be reached on (571) 272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN H LE/Primary Examiner, Art Unit 2862